Citation Nr: 1638213	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-42 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded this issue to the RO for further development in February 2014 and January 2015.  For the reasons set forth below, there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim for entitlement to a TDIU in February 2014 to attempt to obtain all outstanding private and VA treatment records regarding his service-connected asthma and to provide the Veteran with another VA examination for his TDIU claim.  The examiner concluded that he could not say without resorting to pure speculation, whether the Veteran's service-connected asthma was the primary cause of the Veteran's problem holding a job, and he recommended the Veteran consider further testing and consultation of his heart disease.  He noted that the Veteran's pattern of illness seemed to have mixed etiology.  Wheezing and bronchitis were more likely than not due to asthma and improvement in acute episodes with chronic prednisone treatment further supports that conclusion.  However, fatigue, chronic shortness of breath, and recurrent chest pain were more likely due to cardiac impairment.  Therefore, the Board remanded the claim for a VA examination and medical opinion from a suitably qualified cardiology physician.  The examiner was specifically asked to provide an opinion on whether the Veteran's service-connected asthma, or his nonservice-connected heart disorder, is the primary cause of any inability to perform or sustain meaningful employment.   The Veteran underwent a VA heart disability examination in September 2015.  The examiner determined that the Veteran's heart disability impacted his ability to work.  She noted that the Veteran was working on sedentary restriction at the Martinsburg VA Medical Center since January 2015 where he was employed as a housekeeper full time, but now works full time as a telephone switchboard operator in a sit down job with "less pay."  The examiner explained that the Veteran missed five weeks per year of work that was confirmed in the medical records.  The examiner did not address whether the Veteran's service-connected asthma affected the Veteran's ability maintain substantially gainful employment.  An addendum dated in December 2015 by a physician noted that because a respiratory VA examination was not conducted, the heart examination is not felt to adequately represent the Veteran's current status.  He observed that the July 2014 VA examination was a general medical examination and not a lung examination.  Furthermore, he could not comment on the number of asthma attacks per week as requested by the Board as that information was not of record or current.  This information was not asked for or elicited in the heart examination (nor respiratory examination).  He observed that the Veteran's lung condition is currently rated as 60 percent disabling and would be judged to be light work.  Based on the foregoing, the VA examinations did not address the issues raised by the Board in the February 2014 remand and January 2015 remand to include whether the Veteran's service-connected asthma was the primary cause of the Veteran's problem holding a job.  Thus, the Veteran should be provided with further VA examinations to determine the functional effects of the Veteran's asthma on his ability obtain and maintain substantially gainful employment.  

The evidence of record shows that the Veteran was terminated from his job at a call center in September 2010 due to excessive absenteeism caused by his service-connected asthma.  See September 2010 Staff Performance Appraisal Report, October 2010 substantive appeal, and April 2014 Veteran statement.  The Veteran reported in the July 2014 VA examination that he has had trouble holding a job, because of frequent absences due to sickness associated with recurrent bronchitis and chronic cough.  He obtained employment with a VA Medical Center in housekeeping in September 2013.  The Veteran noted that prior to his current employment; he was unemployed except for temporary work through an agency.  The September 2015 VA examination reveals that the Veteran was still employed at the VA Medical Center; however, he was working on sedentary restriction and since January 2015 he had been working full-time as telephone switchboard operator in a sit down job with "less pay."  The Board finds that more evidence needs to be obtained regarding the Veteran's work history between September 2010 and September 2013.  

Furthermore, the Veteran indicated during the July 2014 VA examination that he was enrolled in a private vocational rehabilitation program at a local community college.  The RO should attempt to obtain any records from this vocational rehabilitation program.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him a full and detailed work history, particularly between September 2010 and September 2013, to include where he worked, length of time he worked, salary, and any missed work due to his symptoms of asthma.  

The Veteran should also be asked to inform VA of the necessary information, and provide any necessary consent, to obtain the private vocational rehabilitation records at the local community college.  If VA secures the proper consent from the Veteran (if necessary), then attempt to obtain any vocational rehabilitation records and associate them with the Veteran's electronic VA claims file.

Finally, elicit from the Veteran the appropriate information and consent to obtain any outstanding VA and/or private treatment records with respect to his heart disorders and his service-connected asthma and allergic rhinitis.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's electronic VA claims file.

2. After completing the above and associating any outstanding evidence with the claims file, the Veteran must be afforded VA respiratory and allergic rhinitis examinations by an appropriate examiner to determine the combined functional effects of the Veteran's current service-connected disabilities have on his ability to function in a physical and sedentary occupation.  The VA examiner in July 2014 concluded that he could not say without resorting to pure speculation, whether the Veteran's service-connected asthma was the primary cause of the Veteran's problem holding a job and he recommended the Veteran consider further testing and consultation of his heart disease.  The Veteran underwent a VA heart examination in September 2015.  If the examiner determines that another VA heart examination is necessary to assist in determining the functional effect of the Veteran's service-connected asthma compared to his nonservice-connected heart disorders, then provide the Veteran with such examination.  

The electronic claims file, including a copy of this remand, must be made available for review and the examiner's report must reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is specifically asked to document the average number of asthma attacks per week with episodes of respiratory failure that the Veteran has experienced in a twelve month period.  

The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner must comment on the Veteran's level of occupational impairment caused by his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

In addition, the examiner must discuss the functional effect of the Veteran's service-connected asthma on his ability to obtain and maintain employment from September 2010 to September 2013, where it appears that the Veteran either had marginal employment and/or difficulty maintaining employment due to absences from work.

The examiner is specifically asked to provide an opinion as to the effect of the Veteran's service-connected asthma, or his non-service-connected heart disorder, in terms of being the primary cause of any inability to perform or sustain meaningful employment at any time during the appeal period.  If the symptoms of his nonservice-connected heart disorder cannot reasonably be separated from those of his service-connected asthma, that should be so stated.

The examiner must provide a complete explanation for all opinions expressed.  The reasons should take into account the Veteran's reported symptoms and clinical findings, as well as, the medical evidence of record.  If the Veteran is found able to engage in physical or sedentary work, notwithstanding his service-connected disabilities, the examiner should provide examples of the type(s) of employment the Veteran would be able to perform.

All opinions must be supported by a detailed rationale in a typewritten report.

3. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

